IN    T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                                    A T J A C K S O N



P H Y L L IS       R E N E E         B R O W N ,                )
                                                                )

                                                                                                              F L E
                                                                                                                I D
                       P l a in t if f /R e s p o n d e n t ,   )    S h e lb y C ir c u it N o . 1 3 6 5 8 2 R .D .
                                                                )
V S .                                                           )    A p p e a l N o . 0 2 A 0 1 -9 7 0 9 -C V -0 0 2 2 8
                                                                )
                                                                                                             N o v e m b e r 2 , 1 9 9 8
C H A R L E S        C H A N D L E R            B R O W N , S R .,        )
                                                               )
                                                                                                             C e c il C r o w s o n , J r .
                       D e f e n d a n t /P e t it io n e r .  )
                                                                                                             A p p e lla t e   C o u r t C le r k



                            A P P E A L F R O M T H E C IR C U IT C O U R T O F S H E L B Y C O U N T Y
                                                  A T M E M P H IS , T E N N E S S E E
                                     T H E H O N O R A B L E J A M E S F . R U S S E L L , J U D G E




J O Y T A N N E R B O M A R
M e m p h is , T e n n e s s e e
A t to r n e y fo r P e t it io n e r




J O H N D . H O R N E
M e m p h is , T e n n e s s e e
A t to r n e y fo r R e s p o n d e n t




A F F IR M E D A S M O D I F IE D




                                                                                            A L A N   E . H IG H E R S , J .
C O N C U R :

W . F R A N K          C R A W F O R D , P .J ., W .S .

D A V ID       R . F A R M E R , J . (c o n c u r s s e p a r a te ly )
           C h a r le s C h a n d l e r B r o w n , S r . ( F a t h e r ) , a p p e a l s t h e t r i a l c o u r t ’s o r d e r d e n y in g h i s

p e t it io n t o m o d if y t h e c u s t o d y a r r a n g e m e n t p r e v io u s ly a g r e e d t o b y t h e p a r t ie s a n d s e t f o r t h

in t h e ir f in a l d iv o r c e d e c r e e . F o r t h e r e a s o n s s t a t e d h e r e in a f t e r , w e a f f ir m t h e t r ia l c o u r t ’s

ju d g m e n t w it h c e r t a i n m o d i f ic a t io n s .




                                                I. F a c t u a l a n d P r o c e d u r a l H is to r y




           T h e p a r tie s w e r e d iv o r c e d in D e c e m b e r 1 9 9 1 .             P e r t h e p a r t ie s ’ a g r e e m e n t , P h y llis

R e n e e B r o w n ( M o t h e r ) w a s a w a r d e d c u s t o d y o f t h e p a r t i e s ’ m i n o r c h i l d , C h a r le s C h a n d l e r

B r o w n , J r . ( C h a n d l e r ) , t h e n f o u r y e a r s o f a g e . T h e F a t h e r w a s a w a r d e d s p e c if ie d v is it a t io n ,

i n c lu d in g e v e r y o t h e r w e e k e n d , b e g in n in g a t 6 :0 0 p .m . o n F r i d a y a n d e n d in g a t 6 :0 0 p .m . o n

S u n d a y , a n d f iv e w e e k s in t h e s u m m e r .




           T h e M o t h e r w a s r e m a r r i e d i n A p r il 1 9 9 2 t o J o e O m e d e o . T h e M o t h e r b e g a n s e e in g

O m e d e o w h ile s h e w a s s till m a r r ie d t o t h e F a t h e r a n d , a t t h e t im e o f h e r r e m a r r ia g e , t h e

M o t h e r a lr e a d y w a s p r e g n a n t w it h O m e d e o ’s c h ild . D e s p it e t h e M o t h e r ’s r e m a r r ia g e , t h e

F a t h e r a n d t h e M o t h e r m a in t a in e d a s p o r a d ic s e x u a l r e la t io n s h ip o v e r a p e r io d o f a lm o s t t h r e e

y e a r s . T h e s e s e x u a l e n c o u n t e r s b e g a n in A u g u s t 1 9 9 2 , w h e n t h e M o t h e r w a s s e v e n m o n t h s

p r e g n a n t w it h O m e d e o ’s c h ild , a n d c o n t in u e d u n t il J u ly 1 9 9 5 .               D u r in g o n e o r t w o s u c h

e n c o u n t e r s , t h e F a t h e r v id e o t a p e d t h e M o t h e r e n g a g in g in s e x u a l a c t iv it y in t h e F a t h e r ’s




                                                                           2
k it c h e n . C h a n d l e r w a s p r e s e n t in t h e F a t h e r ’s h o m e d u r in g t h e t a p in g , b u t h e a p p a r e n t ly d id

n o t w i t n e s s t h e s e x u a l a c t iv it y .




            T h e M o t h e r ’s s e c o n d c h ild , J o e y O m e d e o , w a s b o r n in N o v e m b e r 1 9 9 2 . T h e M o t h e r ’s

m a r r ia g e t o J o e O m e d e o w a s s h o rt -liv e d , h o w e v e r, a n d s h e file d fo r d iv o rc e in J u n e 1 9 9 3 . T h e

M o t h e r ’s s e x u a l r e la t io n s h ip w it h t h e F a t h e r f in a lly e n d e d d u r in g t h e s u m m e r o f 1 9 9 5 , w h e n

s h e m e t h e r c u r r e n t p a r a m o u r , R ic h a r d S t a c e y . O n e e v e n in g w h e n t h e F a t h e r w a s r e t u r n in g

C h a n d l e r f r o m v is it a t io n , t h e F a t h e r e n c o u n t e r e d J o e O m e d e o , a n d t h e t w o m e n b e g a n t a lk in g .

I n r e s p o n s e t o a s p e c if ic q u e s t io n f r o m O m e d e o , t h e F a t h e r a d m it t e d t h a t h e h a d e n g a g e d in

s e x u a l r e la t io n s w it h t h e M o t h e r . T h e F a t h e r a ls o a n s w e r e d o t h e r q u e s tio n s p o s e d t o h im b y

O m e d e o .     A s a r e s u lt o f t h is e x c h a n g e o f in f o r m a t io n , t h e F a t h e r a g r e e d t o a p p e a r in a

M i s s is s ip p i c o u r t a n d t e s t i f y o n b e h a lf o f O m e d e o , w h o w a s s e e k i n g c u s t o d y o f J o e y O m e d e o .




            In F e b r u a r y 1 9 9 6 , t h e F a t h e r file d t h is p e t it io n t o c h a n g e c u s to d y o f C h a n d l e r fr o m t h e

M o t h e r t o t h e F a t h e r . In s u p p o rt o f h is p e tit io n , t h e F a t h e r a lle g e d t h e fo llo w in g c h a n g e s o f

c irc u m s ta n c e s :

                                      3 .         T h a t s in c e t h e e n t r y o f t h e F in     a l D e c r e e o     f D iv o rc e ,
                        th e     M o t h e r h a s re m a r r ie d a n d h a s h a d a n o th         e r c h ild . F u      rth e r, th e
                        M o    th e r h a s s et a b o u t a c o u rs e o f c o n d u c t,          w h ic h is d e          tr im e n t a l
                        to      t h e b e s t in t e r e s ts o f t h e m in o r c h ild             , in c lu d in g      , w it h o u t
                        lim    ita tio n , h a v in g e x t r a m a r it a l a f f a ir s a n d         [c o h a b it in    g ] w ith a
                        m a    n -- n o t h e r h u s b a n d .

                                     4 .         T h a t t h e M o t h e r is p r e s e n t ly in a c u s t o d y d is p u t e
                        o v e r s im i l a r is s u e s in v o lv in g h e r s e c o n d c h il d b o r n t o t h e M o t h e r
                        s in c e t h e e n t r y o f t h e F in a l D e c r e e in t h is m a t t e r .

                                       5 .         T h a t u p o n in fo r m a t io n a n d b e lie f, t h e M o t h                  e r ’s
                        p   r e s e n t p a r a m o u r h a s p h y s ic a l l y a b u s e d t h e m i n o r c h i l d , a n d         th e
                        M     o t h e r h e r s e lf is g u ilt y o f u s in g im p le m e n t s (s w it c h e s ) o n                 th e
                        m      in o r c h ild f o r d is c ip lin e . A d d i t io n a lly , t h e M o t h e r d o e s                  n o t
                        p   r o v id e p r o p e r s u p e r v is io n f o r t h e m in o r c h ild in t h e a p a r t m               e n t
                        c   o m p le x w h e r e s h e liv e s , e it h e r a f t e r s c h o o l o r d u r in g                       th e

                                                                              3
                       s u m m e r v a c a t io n m o n t h s , n o r d o e s s h e p r o v id e t h e m in o r c h ild
                       w it h a d e q u a t e f u n d s w it h w h ic h t o b u y lu n c h e s a t s c h o o l.

                                        6 .           S in c e th e     [M o th      e r ’s ] in v o lv e m e n t w it h h e r p r   e s e n t
                       p   a    ra m o u r, a      n d e v e n m         o re      s o s in c e t h e [ F a t h e r ] h a s             b e e n
                       s   u    b p o e n a e d   t o t e s t if y in    th e c     o lla t e r a l c u s to d y c a s e , t h e M     o th e r
                       h   a    s s e t a b o      u t a p a tte        rn o f        in t e r fe r e n c e w ith [t h e F a t       h e r ’s ]
                       p   h   y s ic a l c o n     ta c t a n d te     le p h o    n e v is it a t io n w it h t h e m in o r        c h ild .

I n h i s p e t it i o n , t h e F a t h e r m o v e d f o r t h e a p p o i n t m e n t o f a g u a r d i a n a d l i t e m                      to re p r e s e n t

C h a n d l e r ’s in t e r e s t s . T h e t r ia l c o u r t g r a n t e d t h e m o t io n , a p p o in t in g a t t o r n e y P a m e la P i e r c e

a s C h a n d l e r ’s g u a r d ia n a d lit e m .




            S o m e t i m e b e t w e e n J a n u a r y a n d A p r il 1 9 9 6 , t h e F a t h e r t e s t i f i e d i n t h e M i s s is s ip p i

c u s t o d y p r o c e e d in g s in v o lv in g J o e y O m e d e o . I n a d d it io n t o t e s t if y in g a b o u t h is a ff a ir w it h t h e

M o t h e r w h ile s h e s till w a s m a r r ie d t o O m e d e o , t h e F a t h e r p r o v id e d O m e d e o w it h t h e s e x u a lly

e x p lic it v id e o t a p e h e h a d t a k e n o f t h e M o t h e r in h is k it c h e n , a n d O m e d e o p la y e d t h e

v id e o t a p e i n t h e c o u r t r o o m d u r i n g t h e t r i a l . I n N o v e m b e r 1 9 9 6 , t h e M i s s is s ip p i c o u r t a w a r d e d

O m e d e o c u s to d y o f J o e y O m e d e o , w h o w a s th e n fo u r y e a rs o f a g e .                             In s u p p o rt o f it s ru lin g ,

t h e M i s s is s ip p i c o u r t r e l i e d , i n p a r t , o n t h e F a t h e r ’s t e s t i m o n y a n d t h e v id e o t a p e .                       T h e

M o t h e r ’s d iv o r c e f r o m O m e d e o b e c a m e f in a l in D e c e m b e r 1 9 9 6 .




            In D e c e m b e r 1 9 9 6 , t h e t r ia l c o u r t in t h is c a s e e n t e r e d a t e m p o r a r y o rd e r w h ic h , in

a d d it io n t o c o n t in u in g t h e c a s e u n til a ft e r t h e 1 9 9 6 -9 7 s c h o o l y e a r, r e s p o n d e d to c o n c e r n s

e x p r e s s e d b y t h e G u a r d ia n A d L i t e m in h e r in it ia l r e p o r t b y im p o s in g s e v e r a l c o n d it io n s o n t h e

p a r t ie s ’ b e h a v io r p e n d in g t h e s e p r o c e e d in g s . O n e o f t h e c o n d it io n s w a s t h a t t h e p a r t ie s

e n g a g e in fa m ily c o u n s e lin g w it h D r . R o y G r e e n b e r g , w h o a lr e a d y w a s tr e a t in g C h a n d le r . T h e

t r ia l c o u r t a ls o im p o s e d , in t e r a lia , t h e f o l lo w in g c o n d it io n s o n t h e p a r t ie s :

                                      -    T h e p a r t ie s s h a ll c a ll C h a n d l e r n o m o r e t h a n o n c e
                       p e r d a y w h ile t h e c h ild is in t h e c a r e o f t h e o t h e r p a r e n t , a n d

                                                                                      4
                       t h o s e c a l l s s h o u ld b e p l a c e d t o C h a n d l e r b e t w e e n t h e h o u r s o f 7
                       p .m . a n d 8 p .m . M is s e d c a lls to t h e c h ild w ill b e r e t u r n e d t h e
                       s a m e d a y a n d p r i o r t o t h e c h i l d ’s b e d t i m e . T h e c a l l s s h o u ld b e
                       lim ite d in le n g t h s o a s n o t t o i n t e r f e r e w it h t h e c o n s is t e n c y o f
                       t h e c h i l d ’s e v e n in g p r e p a r a t i o n f o r s c h o o l a n d b e d t i m e . T h i s
                       d o e s n o t lim it le t t e r s , p o s t c a r d s , c a r d s o r E -m a il t o t h e c h ild
                       fr o m e it h e r p a r e n t .

                                    -           . . . B o t h p a r e n t s a r e t o d e p o s i t T w e n t y -F i v e
                       ($ 2 5 .0 0 ) D o l la r s w it h t h e s c h o o l o ffic e o r t e a c h e r t o c o v e r
                       f o r g o t t e n o r u n p a i d l u n c h m o n e y a n d /o r s c h o o l s u p p lie s .

                                    -           . . . .

                                    -         N e it h e      r p a r e n t is t o       d is c u s s t h e o t h e       r p a r e n t in
                       C h a n d le r ’s lis t e n in g          p re s e n c e . T o       th e e x te n t p o s        s ib l e , e a c h
                       p a r e n t is to p r e v e n           t o t h e r fa m ily          m e m b e rs o r fr         ie n d s fr o m
                       d is c u s s in g t h e o t h e r        p a r e n t in C h a n    d l e r ’s lis t e n in g p     re s e n c e .

                                    -           .     .   .     [N ]e it h e r p a r e n     t    is to          d is    c u s s th e           s e
                       p r o c e e d in g s , t h e    ir p r o g r e s s o r t h e ir r e    s u lt s w it   h C h      a n d le r. T         h e
                       p a re n ts a re a u t h       o r iz e d o n l y t o r e fe r C h    a n d le r to      th e      G u a r d ia n        a d
                       L ite m o r to D r. G           re e n b e r g to o b ta in a n        s w e rs to      h is     q u e s t io n s   .

                                  -         N e it h e r p a r e n t is t o s m o k e in C h a n d l e r ’s p r e s e n c e ,
                       a t a n y p la c e o r a t a n y t im e , w h e t h e r in d o o r s o r o t h e r w is e .

                                    -             N e it h e r p a r e n t is to      h a v e a n a d u lt m e m b e r o f t h e
                      o   p p o s it e s e x , w h o is u n re la t e d t o t       h a t p a r e n t , r e m a in in t h e h o m e
                      w     it h C h a n d l e r p r e s e n t p a s t 1 0 p .m      . o r a r r iv e in t h e h o m e p r io r t o
                      C    h a n d l e r ’s b r e a k f a s t .
In a d d it io n t o im     p o s in g t h e s e c o n d it io n s , t h e t r ia   l c o u r t i n c r e a s e d t h e F a t h e r ’s v is it a t i o n t i m e

w i t h C h a n d l e r . W h e r e a s t h e F a t h e r ’s v is it a t i o n w e e k e n d s w i t h C h a n d l e r f o r m e r l y b e g a n o n

F r id a y a t 6 :0 0 p .m . a n d e n d e d o n S u n d a y a t 6 :0 0 p .m ., t h e t r ia l c o u r t ’s t e m p o r a r y o r d e r

p r o v id e d t h a t s u c h v is it a t io n s w o u ld b e g in “ T h u r s d a y a ft e r s c h o o l” a n d e n d “ t h e f o llo w in g

M o n d a y m o r n in g .” A d d i t io n a lly , o n a lt e r n a t e w e e k s , t h e F a t h e r w a s g r a n t e d v is it a t io n w it h

C h a n d l e r “ f r o m T h u r s d a y a ft e r s c h o o l a n d o v e r n ig h t u n t il t h e n e x t m o r n in g .”




           T h e t r i a l r e l a t i v e t o C h a n d l e r ’s c u s t o d y t o o k p l a c e i n J u l y 1 9 9 7 . D u r in g t h e t r i a l , t h e

M o t h e r a d m it t e d t h a t s h e h a d p e r m it t e d h e r p a r a m o u r , R ic h a r d S t a c e y , t o s p e n d a t le a s t t w o



                                                                               5
n ig h t s in h e r a p a r t m e n t w h ile C h a n d l e r w a s p r e s e n t in t h e h o m e . T h e M o t h e r t e s t if ie d t h a t

S t a c e y a ls o c a m e t o t h e a p a r t m e n t e v e ry m o r n in g t o d r in k c o ffe e w it h h e r o n t h e p a t io . T h e

M o t h e r d e n i e d t h a t S t a c e y e v e r p h y s ic a l l y d is c ip l i n e d C h a n d l e r , b u t s h e a c k n o w l e d g e d t h a t ,

in t h e p a s t , S t a c e y h a d m a d e C h a n d l e r s it in “ t im e o u t ” f o r m is b e h a v in g .                        M o re o v e r, th e

M o t h e r a d m i t t e d t h a t s h e o n c e h a d li e d w h e n t h e G u a r d i a n A d L i t e m a s k e d h e r i f S t a c e y h a d

s p e n t t h e n ig h t a n d t h a t s h e h a d c o m m it t e d p e r ju r y in t h e M is s is s ip p i c u s t o d y p r o c e e d i n g s .

T h e M o t h e r a d m it t e d s m o k in g in C h a n d l e r ’s p r e s e n c e , b u t s h e m a in t a in e d t h a t t h is o n ly

o c c u r r e d o u t d o o r s a n d w a s u n a v o id a b le b e c a u s e C h a n d le r in s is t e d o n b e in g a r o u n d h e r .

F in a lly , t h e M o t h e r a d m it t e d t h a t s h e h a d t a lk e d t o C h a n d l e r a b o u t lo s in g c u s t o d y o f J o e y

O m e d e o a n d t h a t s h e h a d to ld C h a n d l e r t h a t t h e F a t h e r w a s a t le a s t p a r t ly to b la m e fo r t h is

lo s s .




            T h e F a t h e r a d m it t e d t h a t h e t o o h a d s m o k e d in C h a n d l e r ’s p r e s e n c e , b u t h e in s is t e d

t h a t t h is o c c u r r e d o n ly w h e n h e w a s o u t d o o r s o r w h e n h e w a s “ in t h e b a c k ” a n d C h a n d l e r w a s

“ a t t h e o t h e r e n d o f t h e h o u s e .”           T h e F a t h e r a ls o a d m it t e d t h a t h e h a d d e c lin e d t o k e e p

C h a n d l e r d u r in g t h e d a y t h a t s u m m e r , d e s p it e t h e f a c t t h a t t h e F a t h e r w a s u n e m p lo y e d fo r

s e v e r a l m o n t h s . T h e F a t h e r d e f e n d e d h is r e f u s a l b y e x p la in in g t h a t h e w a s h e lp in g h is n e w

w i f e s t a r t h e r o w n b u s in e s s . T h e F a t h e r c o m p la in e d t h a t C h a n d l e r r a r e ly r e t u r n e d h is p h o n e

c a lls , a n d h e a p p e a r e d t o b la m e t h e M o t h e r f o r t h is c ir c u m s t a n c e .




            P s y c h o lo g is t R o y G r e e n b e r g t e s tifie d t h a t t h e fa m ily th e r a p y o rd e r e d b y t h e t r ia l c o u r t

e n d e d w h e n t h e p a r t i e s r e a c h e d a n i m p a s s e in t h e i r c o m m u n i c a t i o n s r e g a r d i n g C h a n d l e r ’ s

w e lfa r e . S p e c ific a lly , t h e M o t h e r s till h a r b o r e d h o s tilit y a n d r e s e n tm e n t t o w a r d t h e F a t h e r

f o r h i s p a r t i c i p a t i o n i n t h e M i s s is s ip p i c u s t o d y p r o c e e d i n g s , a n d s h e e x p r e s s e d h e r b e l i e f t h a t

s h e c o u ld n e v e r fo r g iv e th e F a t h e r fo r h is ro le in h e r lo s s o f c u s to d y o f J o e y . D r . G r e e n b e r g

                                                                                6
w a s c o n c e r n e d a b o u t t h e e ffe c t o f t h e c u s to d y p ro c e e d in g s o n C h a n d le r b e c a u s e t h e M o t h e r

h a d d is c u s s e d t h e p r o c e e d in g s w it h C h a n d l e r a n d h a d c o m m u n i c a t e d h e r g r ie f o v e r th e l o s s

o f J o e y ’s c u s t o d y .




            D r . G r e e n b e r g n o t e d t h a t , e a r ly i n t h e M o t h e r ’s r e l a t i o n s h i p w i t h R i c h a r d S t a c e y ,

C h a n d l e r c o m p la in e d t h a t S t a c e y w a s p u n is h in g h im . D r . G r e e n b e r g r a is e d t h is is s u e w it h t h e

G u a r d ia n A d L i t e m , h o w e v e r , a n d h e b e lie v e d t h a t t h e p r o b le m h a d b e e n r e s o lv e d . T h e M o t h e r

h e r s e lf h a d b e e n e x c e s s iv e a n d o v e r ly n e g a t iv e in h e r d is c ip lin in g o f C h a n d le r , b u t D r .

G r e e n b e r g t e s t if ie d t h a t t h is p r o b le m w a s a d d r e s s e d a n d , a t le a s t w it h r e g a r d t o a n y p h y s ic a l

p u n is h m e n t , r e s o lv e d b e fo r e t h e F a t h e r f ile d h is p e t it io n t o c h a n g e c u s t o d y . D r . G r e e n b e r g

a l s o n o t e d t h a t p r e v io u s fa t h e r f ig u r e s in C h a n d l e r ’s lif e h a d le f t , i.e . t h e F a t h e r a n d J o e

O m e d e o , a n d h e e x p re s s e d c o n c e r n a b o u t t h e e ffe c t t h a t s u c h a b a n d o n m e n t m ig h t h a v e o n

C h a n d le r.




            D e s p i t e t h e s e c o n c e r n s , D r . G r e e n b e r g t e s t i f i e d t h a t C h a n d l e r w a s “ a h a p p y c h il d ” w h o

w a s “ c o p in g v e ry w e ll.”               W i t h t h e e x c e p t i o n o f s t r e s s a s s o c ia t e d w i t h t h e c u s t o d y

p r o c e e d i n g s , D r . G r e e n b e r g d id n o t b e lie v e th a t C h a n d l e r w a s “ e x h ib it in g o r e x p e r ie n c in g a n y

t r a u m a , d u r e s s o r c r is is a t t h is t im e .”      D r . G r e e n b e r g o p in e d t h a t C h a n d l e r w o u ld “ d o w e ll in

e it h e r [ p a r e n t ’s ] h o m e ,” a n d h e d e c lin e d t o c h a r a c t e r iz e t h e e n v ir o n m e n t in t h e M o t h e r ’s h o m e

a s e it h e r h e a lt h y o r u n h e a lt h y .        D r . G r e e n b e r g e x p la in e d t h a t “ [ i] t ’s n o t a b u s iv e , it ’s n o t

c h a o t ic , t h e r e is lo v e a n d s u p p o r t , t h e r e a r e t h in g s t h a t p r o b a b ly a r e w o r t h c h a n g in g , s u r e ,

a n d I t h in k t h a t is t r u e i n a l o t o f h o u s e h o ld s . ” D r . G r e e n b e r g a ls o d e c lin e d t o g iv e a n o p in io n

a s t o w h e t h e r a c h a n g e o f c u s t o d y w o u ld b e h a r m fu l t o C h a n d l e r , b u t h e d id o p in e t h a t

C h a n d l e r “ f e e ls g r e a t lo v e t o w a r d s [t h e M o t h e r ] a n d it ju s t f o l l o w s t h a t a n y c h ild r e m o v e d

f r o m a p a r e n t [ h e ] lo v e [s ] is g o in g t o b e h u r t .” A l t h o u g h D r . G r e e n b e r g e x p r e s s e d h is c o n c e r n

                                                                             7
o v e r t h e M o t h e r ’s fa ilu r e t o f o llo w     t h r o u g h w it h t h e r a p y re c o m m e n d a t io n s , D r . G r e e n b e r g

te s tifie d t h a t t h e M o t h e r h a d w o r k e d v e ry h a rd , t h a t s h e w a s t r u t h f u l a b o u t h e r fa ilu r e s t o

a c c o m p lis h t h e r a p y g o a ls , a n d t h a t s h e d id n o t b la m e o t h e r s fo r t h e s e fa ilu r e s .




            T h e G u a r d i a n A d L i t e m a g r e e d t h a t C h a n d l e r w a s “ n o t a n a b u s e d c h il d . ” T h e G u a r d i a n

A d L it e m t e s t ifie d t h a t , a lt h o u g h R i c h a r d S t a c e y h a d d i s c ip lin e d C h a n d le r h a r s h ly in t h e p a s t ,

s u c h d is c ip lin e d id n o t r is e t o t h e le v e l o f a b u s e . B y t h e t im e o f t r ia l, S t a c e y n o lo n g e r w a s

d is c ip lin in g C h a n d l e r . T h e F a t h e r ’s n e w w if e , D e b o r a h B r o w n , a ls o h a d p la y e d a d is c ip lin a r y

r o l e in C h a n d l e r ’s lif e , b u t t h e G u a r d ia n A d L it e m b e lie v e d t h a t C h a n d l e r h a d a d ju s t e d w e ll t o

t h e F a t h e r ’s r e m a r r ia g e a n d t o t h e n e w r u le s e s ta b lis h e d in t h e F a t h e r ’s h o m e . C h a n d l e r h a d

b e n e fite d fr o m     t h e in c r e a s e d v is it a t io n w it h t h e F a t h e r a s p r o v id e d in t h e t r ia l c o u r t ’s

te m p o ra ry o rd e r.




            T h e G u a r d ia n A d L i t e m     e x p r e s s e d c o n c e r n o v e r t h e fa ilu r e o f b o t h p a r e n t s to fu lly

c o m p ly w it h t h e t r ia l c o u r t ’s p r o h ib it io n o n s m o k in g in C h a n d l e r ’s p r e s e n c e . T h e G u a r d ia n

A d L it e m a ls o e x p r e s s e d c o n c e r n o v e r t h e d e g r e e t o w h ic h t h e M o t h e r h a d in v o lv e d C h a n d l e r

in t h e c u s to d y p ro c e e d in g s . A t o n e p o in t , t h e G u a r d ia n A d L i t e m u r g e d t h e M o t h e r t o s e e k

c o u n s e lin g t o d e a l w it h h e r a n g e r o v e r t h e lo s s o f c u s t o d y o f J o e y in s t e a d o f c o m m u n ic a t in g

th is a n g e r to C h a n d le r.        T h e G u a r d ia n A d L i t e m        t e s t ifie d t h a t C h a n d le r “ v e r y m u c h s t ill

m o u r n [ e d ] t h e l o s s o f J o e y ,” a n d s h e b e li e v e d t h a t n e it h e r p a r e n t h a d a d e q u a t e ly a d d r e s s e d

t h is lo s s .




            A l t h o u g h t h e G u a r d ia n A d L i t e m d e c lin e d t o m a k e a c u s t o d y r e c o m m e n d a t io n , s h e d id

n o t b e l ie v e t h a t a n i m m e d i a t e o r d ra s t ic c h a n g e in c u s t o d y o r v is it a t io n w o u ld b e in




                                                                          8
C h a n d l e r ’s b e s t in t e r e s t .       T h e    G u a r d ia n A d L i t e m           re c o m m e n d e d th a t a n y c h a n g e s b e

a c c o m p lis h e d g r a d u a lly a n d w it h t h e g u id a n c e o f a c o u n s e lo r .




            A t t h e t r ia l’s c o n c lu s io n , t h e t r ia l c o u r t f o u n d t h a t t h e F a t h e r h a d f a ile d t o c a r r y h is

b u r d e n o f p r o o f t o s u p p o rt a c h a n g e o f c u s to d y a n d , a c c o r d in g ly , t h e c o u r t e n t e r e d a n o r d e r

d e n y i n g t h e F a t h e r ’s p e t it i o n . S p e c i f i c a l l y , t h e t r i a l c o u r t m a d e t h e f o l l o w i n g f i n d i n g s :

                                       T h e p r o o f w it h r e s p e c t t o in t e r fe r e n c e w it h t e le p h o n e
                         c o n t a c t , u n r e t u r n e d t e le p h o n e c a lls , t h e p r o o f fr o m [t h e F a t h e r ]
                         w a s t h a t h e w o u ld c a ll a n d le a v e m e s s a g e s o n a n a n s w e r in g
                         m a c h in e t h a t w e r e n o t r e t u r n e d . T h e r e a s o n fo r t h e ir n o t b e in g
                         r e t u r n e d is u n k n o w n t o t h e C o u r t . It c o u ld b e t h a t C h a n d l e r
                         s im p ly d id n o t w a n t t o r e t u r n t h e t e le p h o n e c a lls a s fa r a s t h is
                         C o u r t c o u ld t e ll. In a n y e v e n t , if t h e y w e r e p r e v e n te d b y [t h e
                         M o t h e r ], t h e C o u r t [w o u ld ] n o t b a s e a c h a n g e o f c u s to d y o n th a t
                          a lo n e .

                                     T h e r e ’s t h e a lle g a      t io n r e g a    r d in g t h e u s e o f s w it c h e s fo r
                         d is c ip lin e o r im p r o p e r s u       p e r v is io n       o r a d e q u a t e fu n d s fo r s c h o o l
                         lu n c h e s . T h e r e w a s a s u g        g e s tio n o     r a n o rd e r, p a rt o f a te m p o ra ry
                         o rd e r, th a t e a c h o f th e p a          r t ie s d e p    o s i t $ 2 5 f o r t h e a s s is t a n c e o f
                         t h in g s a t s c h o o l. T h e r e ’s        n o in d ic a     t io n f r o m a n y o f t h e e v id e n c e
                         o r o f t h e p r o o f t h a t t h a t ’s       b e e n a p      ro b le m .

                                         W it h r e g a r d t o in a p p r o p r ia t e d is c ip lin e , it a p p e a r s t o t h e
                         C    o u r t t h r o u g h w o r k w it h D r . G r e e n b e r g t h a t w h e t h e r it m ig h t
                         h   a v e b e e n in a p p r o p r i a t e u n d e r t h o s e c ir c u m s t a n c e s , a s t h e y
                         c    o m e u p , t h e y g e t c o r r e c t e d . T h a t in c l u d e s t h e a lle g a t io n s o f
                         p    h y s ic a l a b u s e f r o m t h e p a r a m o u r , M r . S t a c e y . T h e p r o o f h a s n o t
                         g    o t b e y o n d t h e a d m i s s io n s b y M r . S t a c e y w i t h r e s p e c t t o e a r l i e r
                         d    is c ip lin a r y m e a s u r e s a f t e r le a r n in g t h a t h is in v o lv e m e n t w a s n o t
                         a    p p r o p r ia t e t o t h e C o u r t .

                                      T h e n t h e r e ’s t h e c u s t o d y d is p u t e i n M i s s is s ip p i o v e r
                         s im ila r is s u e s a n d t h e e x t r a m a r it a l a ffa ir s a n d c o h a b it in g . T h e
                         C o u r t c a n o n ly w o n d e r w h a t m u s t h a v e b e e n g o in g t h r o u g h [t h e
                         F a t h e r ’s ] m i n d d u r i n g t h a t p e r i o d f r o m t h e t i m e o f t h e d i v o r c e
                         t h r o u g h t h e M is s is s ip p i d iv o rc e p r o c e e d in g s . T h e f a c t t h a t h e
                         w a s e n g a g e d in a n o n g o in g r e la t io n s h ip a n d a f f a ir w it h h is e x -
                         w ife in d ic a t e s to t h e C o u r t t h a t h e h a d lit t le r e g a r d fo r h e r
                         m a r r ia g e a t t h e t im e . . . .

                                    . . . [ T ] h e C o u r t f i n d s t h a t t h e M i s s is s ip p i C o u r t b a s e d h is
                         ru lin g a n d a w a r d o f c u s to d y o f J o e y O m e d e o t o M r . O m e d e o . . .

                                                                                 9
                       in la r g e m e a s u re u p o n t h e t e s t i m o n y                      a n d b e h a v io r t h a t        w a s
                       e lic ite d t h r o u g h [t h e F a t h e r ]. In t h a t c a s             e , c u s to d y w a s a w a        rd e d
                       a p p a r e n t l y t o M r . O m e d e o b a s e d in l a r g e              m e a s u r e u p o n e v id      e n c e
                       o f [ t h e F a t h e r ’s ] o n g o in g r e la t io n s h ip w             it h h is e x -w if e , t h e       v e ry
                       c o n d u c t o f w h ic h h e c o m p la in s o f fr a m in                  g t h e b a s is fo r a c h       a n g e
                       o f c ir c u m s t a n c e s in t h is c a s e .

                                      T h e   r e is         t h e m a t t e r o f t h e v id e o . [ T h e F a t h e r ] s a y s t h a t
                       [th e M o th e         r] c o     n s e n t e d t o t h e v id e o b e c a u s e s h e b e lie v e d it w a s
                       a b ir t h d a y         g if t    t o h im , if t h e C o u r t u n d e r s ta n d s th e t e s tim o n y
                       c o r r e c t ly .        T h e      C o u r t o n ly w o n d e r s h o w t h is m ig h t h a v e b e e n
                       d i f f e r e n t if     [th e      F a t h e r ’s ] u l t i m a t e g o a l , t h a t is , t h e r e t u r n o f h i s
                       e x -w ife a n          d c h       ild t o h is h o m e , h a d o c c u r r e d , t h e n w h e r e w e
                       w o u ld b e ?

                                   T h e n th e C            o u r t h a s t o c o n s id e     r th e e ffe c     t o f c h a n g e u p o n
                       a c h ild . T h e C o u               rt is m o s t p e rs u a d        e d b y th e        t e s tim o n y o f D r .
                       G re e n b e rg w h e re               h e s a y s th e c h ild is        c o p in g a n   d t h e c h ild ’s o n ly
                       s t r e s s is th e o n g o            in g lit ig a t io n in v o lv    in g h is m o     t h e r a n d h e fe e ls
                       it w o u ld b e h u r t fu              l fo r t h e c h ild t o b e       re m o v e d      fr o m t h e m o t h e r
                       a t t h is tim e .

                                   T h e C o u r t is , t h e r e fo r e , o f t h e o p in io n t h a t [t h e F a t h e r ]
                       fa ile d t o c a r r y th e b u r d e n o f p r o o f; t h e r e fo r e , t h e r e w ill b e n o
                       c h a n g e o f c u s t o d y .




                                                         II. T h e C h a n g e o f C u s t o d y Is s u e




           A    t r ia l c o u r t ’s     in it ia l a w a r d           o f c u s to d y      re m a in s        “ s u b je c t t o    s u c h   c h a n g e s o r

m o d ific a t io n a s th e e x ig e n c ie s o f t h e c a s e m a y re q u ir e .” T .C . A . § 3 6 -6 -1 0 1 (a )(1 ) (S u p p . 1 9 9 7 ).

A ju d g m e n t o r o r d e r a w a r d i n g c u s t o d y , h o w e v e r , “ is r e s ju d ic a t a a s t o t h e f a c t s in e x is t e n c e

a t t h e t im e o f t h e a w a r d .” E b e r h a r t v . E b e r h a r t , N o . 0 3 A 0 1 - 9 6 1 2 -C V -0 0 3 7 4 , 1 9 9 7 W L 4 0 6 3 7 8 ,

a t * 2 (T e n n . A p p . J u ly 2 2 , 1 9 9 7 ).                   A c c o r d i n g l y , a p a r t y s e e k in g t o c h a n g e t h e c u s t o d i a l

a r r a n g e m e n t b e a r s t h e b u r d e n o f p r o v in g t h a t a m a t e r ia l c h a n g e in c ir c u m s t a n c e s h a s

o c c u r r e d s in c e e n t r y o f t h e i n i t i a l c u s t o d y d e c r e e . M u s s e lm a n v . A c u f f , 8 2 6 S . W . 2 d 9 2 0 , 9 2 2

(T e n n . A p p . 1 9 9 1 ).




                                                                                    1 0
            I n M u s s e lm a n v . A c u f f , 8 2 6 S . W . 2 d 9 2 0 ( T e n n . A p p . 1 9 9 1 ) , t h i s c o u r t s e t f o r t h t h e

s t a n d a r d o f r e v i e w in c u s t o d y m o d i f ic a t io n p r o c e e d i n g s :

                                          T h e s c o p e o f r e v ie w in c u s t o d y c a s e s is d e n o v o u p o n t h e
                             r e c o r d a c c o m p a n ie d b y a p r e s u m p t io n o f c o r re c t n e s s , u n l e s s t h e
                             p r e p o n d e r a n c e o f t h e e v id e n c e is o t h e r w is e . H a s s v . K n ig h t o n ,
                             6 7 6 S . W .2 d 5 5 4 ( T e n n . 1 9 8 4 ) . T h e p a r a m o u n t c o n s id e r a t io n in a
                             c u s to d y p r o c e e d in g is th e b e s t in t e r e s t o f t h e c h ild . W h e n t h e
                             is s u e b e fo r e t h e C o u r t is w h e t h e r t o m o d ify a p rio r c u s to d y o rd e r ,
                             i t n e e d n o t r e p e a t t h e c o m p a r a t i v e f i t n e s s a n a l y s is t h a t i s
                             a p p r o p r ia t e a t t h e t im e o f t h e o r ig in a l c u s to d y [d e c r e e ]. S e e e .g .,
                             B a h v . B a h , 6 6 8 S .W .2 d 6 6 3 (T e n n . A p p . 1 9 8 3 ). In s te a d , in a
                             m o d ific a t io n p r o c e e d in g , t h e t r ia l ju d g e m u s t fin d a m a t e r ia l
                             c h a n g e in c ir c u m s ta n c e s th a t is c o m p e llin g e n o u g h t o w a r r a n t
                             t h e d r a m a t ic r e m e d y o f c h a n g e d c u s t o d y . S e e , T e n n . C o d e A n n .
                             § 3 6 -6 -1 0 1 (a ); W o o d a r d v . W o o d a r d , 7 8 3 S .W .2 d 1 8 8 (T e n n . A p p .
                             1 9 8 9 ); D a ile y v . D a ile y , 6 3 5 S .W .2 d 3 9 1 (T e n n . A p p . 1 9 8 1 ).
                             M o r e o v e r, t h e b u r d e n is o n t h e n o n -c u s t o d ia l p a r e n t t o p r o v e
                             c h a n g e d c irc u m s ta n c e s .

M u s s e lm a n , 8 2 6 S . W . 2 d a t 9 2 2 .




            B e c a u s e a c h a n g e o f c u s t o d y is c o n s id e r e d a “ d r a s t ic le g a l a c t io n ,” n o t e v e r y c h a n g e

in c ir c u m s ta n c e s w ill b e s u ffic ie n t ly m a t e r ia l t o w a r r a n t m o d ific a t io n o f a p r io r c u s to d y

d e c r e e . E b e r h a r t v . E b e r h a r t , 1 9 9 7 W L 4 0 6 3 7 8 , a t * 2 ( q u o t i n g M u s s e lm a n v . A c u f f , 8 2 6 S . W . 2 d

a t 9 2 3 ).          N o “ h a r d a n d f a s t ” r u l e e x i s t s a s t o w h a t c o n s t it u t e s c h a n g e d c i r c u m s t a n c e s .

D a n t z l e r v . D a n t z l e r , 6 6 5 S . W . 2 d 3 8 5 , 3 8 7 ( T e n n . A p p . 1 9 8 3 ) . T h e p a r t y s e e k in g a c h a n g e o f

c u s t o d y , h o w e v e r, m u s t p ro v e th a t “s o m e n e w                      f a c t h a s o c c u r r e d w h ic h h a s a lt e r e d t h e

c ir c u m s ta n c e s in a m a t e r ia l w a y s o th a t t h e w e lfa r e o f t h e c h ild r e q u ir e s a c h a n g e o f

c u s t o d y .” G rif fin v . S to n e , 8 3 4 S .W .2 d 3 0 0 , 3 0 2 (T e n n . A p p . 1 9 9 2 ). In o r d e r t o b e c o m p e llin g

e n o u g h t o w a r r a n t t h e d r a m a t ic r e m e d y o f c h a n g e d c u s to d y , t h e c h a n g e o f c ir c u m s ta n c e s

m u s t b e s u c h t h a t “ c o n t in u a t io n o f t h e a d ju d ic a t e d c u s to d y w ill s u b s ta n t ia lly h a rm t h e c h ild .”

W a ll v . W a ll, 9 0 7 S .W .2 d 8 2 9 , 8 3 4 (T e n n . A p p . 1 9 9 5 ).1 W h e n t h e r e q u e s te d m o d ific a t io n is


            1
                I n    W   a ll v . W    a ll, s u p r a , p e r m is s io n   t o    a p p e a l w a s     d e n ie d   b y   t h e   S u p r e m   e   C o u r t .
T h e   W   a ll c a s e         h a s   b e e n   fo llo w e d    c o n s is t e n t ly    b y   th e    C o u r t o f A p p e a ls , in c lu d in g         t h e


                                                                                1 1
b a s e d o n t h e b e h a v i o r o f t h e c u s t o d i a l p a r e n t , s u c h b e h a v i o r m u s t c l e a r ly p o s i t o r c a u s e

d a n g e r t o t h e m e n t a l o r e m o t i o n a l w e l l - b e i n g o f t h e c h i l d . M u s s e lm a n v . A c u f f , 8 2 6 S . W . 2 d a t

9 2 4 (q u o t in g B a l la r d v . B a l la r d , 4 3 4 S o . 2 d 1 3 5 7 , 1 3 6 0 (M is s . 1 9 8 3 )).




              A p p l y in g t h e f o r e g o in g s t a n d a r d , w e a f f ir m                  t h e t r ia l c o u r t ’s d e c is io n t o d e n y t h e

F a t h e r ’s p e t it i o n t o c h a n g e c u s t o d y . R e g a r d i n g m a n y o f t h e c h a n g e s in c ir c u m s t a n c e s a ll e g e d

b y t h e F a t h e r , t h e t r ia l c o u r t f o u n d t h a t t h e F a t h e r s im p ly f a ile d t o c a r r y h is b u r d e n o f p r o o f ,

a n d w e c o n c lu d e t h a t t h e e v id e n c e d o e s n o t p r e p o n d e r a t e a g a in s t s u c h a fin d in g . A l t h o u g h

R i c h a r d S t a c e y a n d t h e M o t h e r h a d p u n is h e d C h a n d l e r in a p p r o p r ia t e ly in t h e p a s t , t h e

e v id e n c e s h o w e d t h a t t h is p r o b le m h a d b e e n a d d r e s s e d a n d la r g e ly r e s o lv e d b y t h e t im e o f

t r i a l . T h e e v id e n c e s h o w e d t h a t b o t h p a r t ie s h a d v io la t e d t h e t e m p o r a r y o r d e r ’s p r o h ib it io n

a g a in s t s m o k in g in C h a n d l e r ’s p r e s e n c e . T h e p r o o f f a ile d t o s u p p o r t t h e F a t h e r ’s c o n t e n t io n

t h a t t h e M o t h e r n e g le c t e d t o p r o v id e C h a n d l e r w it h a d e q u a t e f u n d s t o b u y lu n c h e s a n d o t h e r

n e e d e d it e m s a t s c h o o l,2 o r t h a t t h e M o t h e r p r e v e n t e d C h a n d l e r f r o m r e t u r n in g t h e F a t h e r ’s

t e le p h o n e c a lls .




              W e a r e c o n c e r n e d , h o w e v e r , b y c e r t a in e v e n t s w h ic h w e r e p r o v e n t o h a v e t r a n s p ir e d

s in c e e n t r y o f t h e in it ia l c u s t o d y d e c r e e . T h e r e c o r d c o n t a in s u n d is p u t e d e v id e n c e t h a t t h e

M o t h e r e n g a g e d in e x t r a m a r it a l a ffa ir s w h ic h c o n t r ib u t e d t o t h e fa ilu r e o f h e r m a r r ia g e t o J o e




fo llo w in g : G r e e n e           v . G r e e n e , N o . 0 3 A 0 1 -9 5 0 3 -C V -0 0 0 9 1 , 1 9 9 6                     W   L     1 6 5 0 9 8     (T e n n . A p p .
A p r il 9 , 1 9 9 6 ); In g r a m         v . In g r a m    , N o . 0 2 A 0 1 -9 5 0 1 -C H -0 0 0 0 5 , 1 9 9 6 W                     L 1 3 8 4 4 3 (T e n n . A p p .
M a r . 2 7 , 1 9 9 6 ); S t r o u d v . S t r o u d , N o . 0 1 A 0 1 -9 6 0 7 -C H -0 0 2 9 1 , 1 9 9 7 W                             L 2 6 6 8 4 6 (T e n n . A p p .
M a y 2 1 , 1 9 9 7 ); S t u b b s v . S t u b b s , N o . 0 2 A 0 1 -9 7 0 3 -C H -0 0 0 5 0 , 1 9 9 7 W                               L 2 6 6 8 4 6 (T e n n . A p p .
N o v . 2 5 , 1 9 9 7 ); C o o k            v . D a v id s o n , N o . 0 2 A 0 1 -9 6 0 7 -C H -0 0 1 7 3 , 1 9 9 7                        W   L    4 5 9 7 2 7    (T e n n .
A p p . A u g . 1 2 , 1 9 9 7 ); E b e r h a r t v . E b e r h a r t , N o . 0 3 A 0 1 -9 6 1 2 -C V -0 0 3 7 4 , 1 9 9 7                                W   L    4 0 6 3 7 8
(T e n n . A p p . J u ly           2 2 , 1 9 9 7 ); W      illia m     s   v . W   illia m       s , N o . 0 1 A 0 1 -9 6 1 0 -C V -0 0 4 6 8 , 1 9 9 7                 W   L
2 7 2 4 5 8        (T e n n . A p p . M a y        2 3 , 1 9 9 7 ).

              2
                  T h e   G u a r d ia n A d L it e m       ’s in it ia l r e p o r t in d ic a t e d t h a t C h a n d le r ’s t e a c h e r s a g r e e d
t h e   fo r g o t t e n     m   o n e y   a n d    s u p p lie s     w e r e   “ n o     m   o r e   t h a n   a n y   a v e r a g e     k id .”


                                                                                    1 2
O m e d e o a n d t h e r e s u lt in g lo s s o f a n o t h e r f a t h e r f ig u r e in C h a n d l e r ’s lif e . T h e M o t h e r

a d d i t i o n a l l y a d m i t t e d t h a t s h e h a d i n v o l v e d C h a n d l e r i n c u s t o d y p r o c e e d i n g s b y d i s c u s s in g

t h e p r o c e e d in g s w it h C h a n d l e r a n d t e llin g h im          t h a t t h e F a t h e r w a s p a rt ly to b la m e fo r t h e

p r o c e e d in g s ’ o u t c o m e . B o t h D r . G r e e n b e r g a n d t h e G u a r d ia n A d L i t e m e x p r e s s e d c o n c e r n s

t h a t t h e s e c ir c u m s t a n c e s h a d h a r m e d C h a n d l e r .




           N e v e r th e le s s , w e a ffir m        t h e t r ia l c o u r t ’s r e f u s a l t o c h a n g e c u s t o d y . A l t h o u g h D r .

G r e e n b e r g a n d t h e G u a r d ia n A d L i t e m a g r e e d t h a t t h e fo r e g o in g e v e n ts h a d h a rm e d C h a n d l e r ,

t h e ir t e s t im o n y a ls o in d ic a t e d t h a t a c h a n g e in c u s t o d y w o u ld n o t n e c e s s a r ily b e n e f it

C h a n d l e r a t t h e p r e s e n t t i m e . T h e G u a r d ia n A d L i t e m d id n o t b e lie v e th a t a n im m e d ia t e o r

d r a s t ic c h a n g e in c u s t o d y o r v is it a t io n w o u ld b e in C h a n d l e r ’s b e s t in t e r e s t s . D r . G r e e n b e r g

t e s t i f i e d t h a t C h a n d l e r w a s “ a h a p p y c h il d ” w h o w o u ld “ d o w e ll in e it h e r h o m e ” a n d , f u r t h e r ,

t h a t t h e M o t h e r ’s h o u s e h o ld , d e s p it e s o m e p r o b le m s , p r o v id e d C h a n d l e r w it h lo v e a n d s u p p o r t .

 W h e n g iv e n t h e o p p o r t u n it y , D r . G r e e n b e r g d e c lin e d t o c h a r a c t e r iz e t h e e n v ir o n m e n t in t h e

M o t h e r ’s h o m e a s a n u n h e a lt h y o n e . D r . G r e e n b e r g r e p o r t e d t h a t , w i t h t h e e x c e p t i o n o f s t r e s s

a s s o c ia t e d w i t h t h e c u s t o d y p r o c e e d i n g s , C h a n d l e r d i d n o t a p p e a r t o b e e x p e r i e n c i n g a n y

p a r t ic u la r “ t r a u m a , d u r e s s o r c r is is a t t h is t im e .”




           W h ile w e d o n o t w is h t o c o n d o n e t h e t y p e o f b e h a v io r w h ic h m a y h a v e p r e c ip it a t e d t h is

litig a tio n , w e a l s o a r e m in d f u l t h a t c u s t o d y d e c is io n s s h o u ld n o t b e d e s ig n e d t o p u n is h o n e

p a r e n t o r t o r e w a r d t h e o t h e r . W a ll v . W a ll, 9 0 7 S .W .2 d 8 2 9 , 8 3 4 (T e n n . A p p . 1 9 9 5 ). In s te a d ,

o u r p a r a m o u n t c o n c e r n r e m a in s th e w e lfa r e a n d b e s t in t e r e s t o f t h e m in o r c h ild .                      In re

P a r s o n s , 9 1 4 S .W .2 d 8 8 9 , 8 9 3 (T e n n . A p p . 1 9 9 5 ). In t h e a b s e n c e o f a n y c o m p e t e n t t e s tim o n y




                                                                           1 3
t h a t a c o n t in u a t io n o f t h e c u r r e n t c u s to d y a rr a n g e m e n t p r e s e n ts a d a n g e r o f s u b s ta n t ia l h a r m

t o C h a n d l e r , w e d e c l in e t o d is t u r b t h e t r ia l c o u r t ’s d e c is io n t o d e n y a c h a n g e o f c u s t o d y .3




                  I n a f f ir m in g t h e t r ia l c o u r t ’s d e c is io n , w e a ls o fe e l c o m p e lle d t o p o in t o u t t h a t t h e

F a t h e r h im s e lf p la y e d a r o le in s o m e o f t h e e v e n t s w h ic h h e c o n t e n d e d c o n s t it u t e d c h a n g e s

in c ir c u m s t a n c e s . T h e F a t h e r a d m it t e d t h a t h e e n g a g e d in a c o u r s e o f s e x u a l c o n d u c t w it h

t h e M o t h e r w h ic h o n ly c o u ld h a v e u n d e r m in e d , r a t h e r t h a n p r e s e r v e d , h e r m a r r ia g e t o J o e

O m e d e o . M o r e o v e r , t h e r e c o r d c o n t a i n s e v id e n c e t h a t t h e F a t h e r v o lu n t a r i l y i n v o lv e d h im s e lf

i n t h e M i s s is s ip p i c u s t o d y p r o c e e d i n g s w h e r e b y t h e M o t h e r l o s t c u s t o d y o f J o e y O m e d e o a n d

C h a n d l e r lo s t t h e c o m p a n io n s h ip o f h is o n ly b r o t h e r .




                  I n c h a lle n g in g t h e t r ia l c o u r t ’s d e n ia l o f h is p e t it io n , t h e F a t h e r c o n t e n d s t h a t t h e t r ia l

c o u r t e r r e d in f a ilin g t o p la c e g r e a t e r e m p h a s is o n t h e M o t h e r ’s v e ra c it y . A t tr ia l, f o r e x a m p le ,

t h e M o t h e r a d m it t e d t h a t s h e h a d b e e n d i s h o n e s t o n a t le a s t t w o o c c a s io n s , o n c e w h e n s h e

lie d t o t h e G u a r d ia n A d L i t e m a b o u t R i c h a r d S t a c e y s p e n d in g t h e n ig h t in h e r a p a r t m e n t a n d ,


                  3
                      T h e      p r in c ip le e n u n c ia t e d in W                                          a ll v . W          a ll, s u p r a , is n o t a t o d d s w it h t h e t r a d it io n a l
“ b e s t i n t e r e s t s ” t e s t . P i n g - p o n g c u s t o d y a d ju d i c a t i o n s a r e n o t i n a c h i l d ’ s b e s t in t e r e s t s .
T h i s     p r o b le m                  h a s             b e e n a d d r e s s e d                       w it h        u n a n im        it y     b y A a b y , M u s s e lm                        a n , a n d          C o n t r e r a s ,
a s w e ll a s b y                    W        a ll.               A a b y , a p a r e n t a l r e lo c a t io n                             c a s e , s p e c if ic a lly                        h e ld     t h a t “ T e n n e s s e e
a llo w s             c u s t o d y              t o             b e         c h a n g e d        if t h e          b e h a v io r o f t h e                  c u s t o d i a l p a r e n t c l e a r ly                           p o s i t s     a
d a n g e r t o               t h e       p h y s ic a l , m                       e n t a l o r e m               o t io n a l w e ll-b e in g                      o f t h e        c h ild         [c it a t io n         o m        it t e d ].”
[E m      p h a s is            s u p p lie d ] .                            A a b y      v . S t r a n g e , 9 2 4                  S .W     .2 d     6 2 3 , 6 2 9             ( T e n n . 1 9 9 6 ) . M u s s e lm                          a n ,
c itin g B a lla r d v . B a lla r d , 4 3 4 S o . 2 d 1 3 5 7 , 1 3 6 0 ( M is s . 1 9 8 3 ) , h e ld : “ I t is o n ly t h a t b e h a v io r
o f a p a r e n t w h ic h c le a r ly p o s i t s o r c a u s e s d a n g e r t o t h e m                                                                               e n t a l o r e m                 o t io n a l w e ll-b e in g
o f a      c h ild ...w h ic h                               i s        s u f fic ie n t              b a s is     t o     s e r io u s ly            c o n s id e r t h e                  d r a s t ic        le g a l a c t io n              o f
c h a n g in g                c u s t o d y .”                         [E m      p h a s is           s u p p li e d ] .             M u s s e lm           a n      v . A c u ff, 8 2 6                    S .W     .2 d         9 2 0 , 9 2 4
(T e n n . A p p . 1 9 9 1 ). C o n t r e r a s , q u o t in g                                                          S a r t o p h       v . S a r t o p h , 3 5 4                     A .2 d      4 6 7 , 4 7 3              (M d . A p p .
1 9 7 6 ), s t a t e d : “ T h e                                       c u s t o d y       o f c h ild r e n                s h o u ld         n o t b e            d is t u r b e d              u n le s s        th e r e       is      s o m e
s t r o n g           r e a s o n              a ffe c t in g                    t h e     w e lfa r e             o f t h e         c h ild .        T o         ju s t if y    a        c h a n g e          in     c u s to d y , t h e
c h a n g e in c o n d i t io n s                                        m    u s t h a v e            o c c u rr e d w h ic h a ffe c t s t h e w e lfa r e o f t h e c h ild a n d n o t
t h a t o f t h e p a r e n t s .” [E m                                         p h a s is s u p p li e d ] . C o n t r e r a s v . W                                a r d , 8 3 1 S .W                .2 d 2 8 8 , 2 9 0 (T e n n .
A p p . 1 9 9 1 ) . T h e s e                                    c a s e s a r e a ll in a c c o r d w it h t h e la n g u a g e o f W                                                       a ll v . W        a ll, s u p r a , t h a t ,
o n c e       a        v a lid        c u s to d y                           d e te r m      in a t io n           is      m a d e , s u c h                c u s t o d y            is     n o t s u b je c t t o                  c h a n g e
u n l e s s           t h e r e           is           a           “ c h a n g e           o f        c ir c u m         s t a n c e s ...w h ic h                   r e q u ir e s           a       c h a n g e           to     p r e v e n t
s u b s ta n t ia l h a r m                                t o      t h e       c h ild .”        W      a ll v . W        a ll, 9 0 7         S .W     .2 d        8 2 9 , 8 3 4            (T e n n . A p p . 1 9 9 5 ). “ In
s h o r t , w h e n               a ll g o e s                          w e ll w it h            c h i l d r e n , s t a b i l i t y , n o t c h a n g e , i s i n t h e i r b e s t in t e r e s t s . ”
C o n t r e r a s             v . W         a r d , s u p r a , c it in g                              S a r t o p h         v . S a r t o p h .


                                                                                                                               1 4
a g a i n , w h e n s h e c o m m i t t e d p e r j u r y in t h e M i s s is s ip p i c u s t o d y p r o c e e d i n g s in v o lv in g J o e y

O m e d e o .




             W e r e c o g n iz e t h a t a “ p a r e n t ’s h o n e s t y r e f le c t s o n h i s o r h e r f it n e s s to b e a g o o d

c u s t o d ia n .” G a s k ill v . G a s k ill, 9 3 6 S .W .2 d 6 2 6 , 6 3 4 ( T e n n . A p p . 1 9 9 6 ) . W e n o t e , h o w e v e r , t h a t

t h i s c h a r a c t e r t r a it is m e r e ly o n e o f t h e f a c t o r s t o b e c o n s id e r e d b y t h e t r ia l c o u r t in m a k in g

its c u s t o d y d e t e r m in a t io n , a n d t h a t a p a r e n t ’s v e ra c it y , o r la c k t h e r e o f , d o e s n o t n e c e s s a r ily

c o n t r o l t h e o u t c o m e o f a c u s to d y p ro c e e d in g . S e e , e .g ., R u b i n v . K ir s h n e r, 9 4 8 S .W .2 d 7 4 2 ,

7 4 6 (T e n n . A p p . 1 9 9 7 ); S t r o u d v . S t r o u d , N o . 0 1 A 0 1 - 9 6 0 7 -C H -0 0 2 9 1 , 1 9 9 7 W L 2 6 6 8 4 6 , a t * 4

(T e n n . A p p . M a y 2 1 , 1 9 9 7 ).                  W e a ls o n o te t h a t t h e t r ia l c o u r t m a d e n o n e g a tiv e fin d in g s

c o n c e r n in g t h e M o t h e r ’s c r e d ib ilit y in t h is c a s e . I n f a c t , t h e t r ia l c o u r t ’s f in d i n g s s u g g e s t ju s t

t h e o p p o s it e b e c a u s e , in d e n y in g t h e F a t h e r ’s p e t it io n , t h e c o u r t c it e d D r . G r e e n b e r g ’s

t e s tim o n y t h a t t h e M o t h e r h a d b e e n t r u t h fu l a b o u t h e r fa ilu r e s to a c c o m p lis h c e rt a in t h e r a p y

g o a ls .




             A l t h o u g h w e a f f ir m t h e t r ia l c o u r t ’s o r d e r d e n y in g t h e F a t h e r ’s p e t it io n , w e a g r e e t h a t

C h a n d l e r ’s b e s t in t e r e s t s r e q u ir e t h e c o n t in u e d e f f e c t iv e n e s s o f s o m e o f t h e c o n d it io n s

im p o s e d in t h e t r ia l c o u r t ’s t e m p o r a r y o r d e r .4 A c c o r d in g ly , w e m o d if y t h e t r ia l c o u r t ’s f in a l

o r d e r to in c lu d e t h e f o llo w in g c o n d it io n s :

                                         -          T h e p a r t i e s s h a ll c a l l C h a n d l e r n o m o r e t h a n o n c e
                            p e r d a y w h ile t h e c h ild is in t h e c a r e o f t h e o t h e r p a r e n t , a n d
                            t h o s e c a l l s s h o u ld b e p l a c e d t o C h a n d l e r b e t w e e n t h e h o u r s o f
                            7 :0 0 p .m . a n d 8 :0 0 p .m . M is s e d c a lls t o t h e c h ild w ill b e r e t u r n e d
                            t h e s a m e d a y a n d p r i o r t o t h e c h i l d ’s b e d t i m e . T h e c a l l s s h o u ld
                            b e lim it e d in le n g t h s o a s n o t t o in t e r f e r e w it h t h e c o n s is t e n c y o f
                            t h e c h i l d ’s e v e n in g p r e p a r a t i o n f o r s c h o o l a n d b e d t i m e . T h i s
                            d o e s n o t lim it le t t e r s , p o s t c a r d s , c a r d s , o r E -m a il t o t h e c h ild
                            fr o m e it h e r p a r e n t .


             4
                 T h e   t e m   p o r a r y   o r d e r    a n d   t h e   f in a l o r d e r   w e r e   e n t e r e d   b y   d iffe r e n t   tr ia l ju d g e s .


                                                                                      1 5
                                           -         N e it h e          r p a r e n t is to            d is c u s s t h e o t h e           r p a r e n t in
                              C h a n d l e r ’s lis t e n in g             p re s e n c e . T o           th e e x te n t p o s            s ib l e , e a c h
                              p a r e n t is to p r e v e n               t o t h e r fa m ily              m e m b e rs o r fr             ie n d s fr o m
                              d is c u s s in g t h e o t h e r            p a r e n t in C h a n        d l e r ’s lis t e n in g p         re s e n c e .

                                             -             N e it h e r p a r e n t is to d is c u s s t h e s e (o r a n y o th e r )
                              c u s to d y        p r o c e e d in g s , t h e ir p r o g r e s s , o r t h e i r r e s u l t s w it h
                              C h a n d le r.

                                         -         N e it h e r p a r e n t is t o s m o k e in C h a n d l e r ’s p r e s e n c e ,
                              a t a n y p la c e o r a t a n y t im e , w h e t h e r in d o o r s o r o t h e r w is e .

                                             -        N e it h e r p a r e n t is to h a v e a n a d u lt m e m b e r o f t h e
                              o p p o s it e s e x w h o is u n r e la t e d t o t h a t p a r e n t r e m a in in t h e h o m e
                              w it h C h a n d l e r p r e s e n t p a s t 1 0 :0 0 p .m . o r a r r iv e in t h e h o m e p r io r
                              t o C h a n d l e r ’s b r e a k f a s t .

W e a l s o m o d if y t h e t r ia l c o u r t ’s fin a l o r d e r t o r e in s t a t e t h e v is it a t io n s c h e d u le s e t f o r t h in t h e

t r i a l c o u r t ’s t e m p o r a r y o r d e r , w h ic h p r o v id e d t h a t t h e F a t h e r “ s h a ll h a v e C h a n d l e r e v e r y o t h e r

w e e k e n d f r o m T h u r s d a y a ft e r s c h o o l u n t il t h e f o llo w in g M o n d a y m o r n in g , a t w h ic h t i m e t h e

F a t h e r s h a ll d e liv e r C h a n d l e r t o s c h o o l” a n d t h a t , o n a lt e r n a t e w e e k s , t h e F a t h e r “ s h a l l h a v e

C h a n d l e r f r o m T h u r s d a y a ft e r s c h o o l a n d o v e r n ig h t u n t il t h e n e x t m o r n in g a t w h ic h t im e t h e

F a t h e r s h a ll d e liv e r C h a n d le r t o s c h o o l.” T h e r e c o r d in d ic a t e s t h a t C h a n d l e r h a s b e n e fit e d

f r o m t h is in c r e a s e d v is it a t io n t im e w it h t h e F a t h e r .




                                                                    III. C o s t s a n d O t h e r Is s u e s




              O n a p p e a l, t h e F a t h e r a ls o c o n t e n d s t h a t t h e t r ia l c o u r t e r r e d in d e s ig n a t in g t h e f e e s

d u e t o t h e G u a r d ia n A d L i t e m                        a n d t h e A t to r n e y A d L it e m                      a s c o s t s r a t h e r t h a n a s c h ild

s u p p o rt .5 R u le 1 7 .0 3 o f t h e T e n n e s s e e R u le s o f C iv il P r o c e d u r e a u t h o r iz e s t h e t r ia l c o u r t , in




              5
                  A p p a r e n t ly , t h e F a t h e r is a t t e m p t in g t o r a is e t h is is s u e o n b e h a lf o f t h e G u a r d ia n A d L i t e m a n d t h e A t to r n e y
A d L it e m . T h e G u a r d ia n A d L i t e m        w a s li s t e d , a l o n g w i t h t h e F a t h e r , a s a n a p p e ll a n t i n a j o i n t n o t i c e o f a p p e a l f i l e d
b y t h e F a t h e r ’ s a t t o r n e y a n d t h e A t t o r n e y A d L i t e m . A d d i t i o n a l l y , t h e A t t o r n e y A d L i t e m ’ s s ig n a t u r e a p p e a r s o n t h e
a p p e l l a t e b r ie f f i l e d b y t h e F a t h e r ’s a t t o r n e y . T h e b r ie f d o e s n o t m a k e c l e a r , h o w e v e r , w h e t h e r t h e G u a r d i a n A d
L ite m   i s j o i n i n g i n a l l o f t h e i s s u e s r a i s e d i n t h e F a t h e r ’s b r ie f , o r ju s t t h e i s s u e c o n c e r n i n g c o s t s .


                                                                                              1 6
its d is c r e t io n , t o a w a r d t h e G u a r d ia n A d L it e m a r e a s o n a b le f e e f o r h e r s e r v ic e s , w h ic h f e e

is “ t o b e t a x e d a s c o s t s .” T .R . C . P . 1 7 .0 3 .6 W e h a v e fo u n d n o a u t h o r it y , a n d t h e F a t h e r h a s

c it e d n o a u t h o r it y , w h ic h p e r m it s t h e t r ia l c o u r t t o d e s ig n a t e s u c h fe e s a s c h ild s u p p o r t r a t h e r

t h a n a s c o s t s . T h e a u t h o r it y o f t h e t r ia l c o u r t t o o r d e r a p a r t y t o m a k e c h ild s u p p o r t p a y m e n t s

is s t a t u t o r y .               S e e B l a c k b u r n v . B l a c k b u r n , 5 2 6 S .W .2 d 4 6 3 , 4 6 6 (T e n n . 1 9 7 5 ); s e e a ls o

T o w n e r v . T o w n e r , 8 5 8 S .W .2 d 8 8 8 , 8 9 0 (T e n n . 1 9 9 3 ); P e n la n d v . P e n la n d , 5 2 1 S .W .2 d 2 2 2 , 2 2 4

(T e n n . 1 9 7 5 ); N o b le v . S t u b b le fie ld , 7 5 5 S .W .2 d 4 5 4 , 4 5 8 (T e n n . A p p . 1 9 8 8 ). In t h e a b s e n c e o f

s u c h s ta t u t o r y a u th o r it y , w e c o n c lu d e t h a t t h e t r ia l c o u r t p r o p e r ly a s s e s s e d th e s e fe e s a s

c o s t s .




                   T h e         M o t h e r h a s r a is e d is s u e s c o n c e r n in g t h e t r ia l c o u r t ’s fa ilu r e t o a w a r d h e r

a t t o r n e y ’ s f e e s a n d t h e c o u r t ’s a s s e s s m e n t o f o n e -h a lf o f t h e c o s t s a g a in s t h e r . A l t h o u g h t h e

p r e v a ilin g p a r t y in a c iv il a c t io n g e n e r a lly is e n t it le d t o a n a w a r d o f c o s t s ( s e e T .C .A .

§ 2 0 -1 2 -1 0 1 ( 1 9 9 4 ) ; T . R . C . P . 5 4 .0 4 ( 1 ) ) , t h is r u le is n o t a b s o lu t e . T h e a s s e s s m e n t o f c o s t s lie s

w ith in t h e r e a s o n a b le d is c r e t io n o f t h e t r ia l c o u r t , a n d t h e c o u r t m a y a p p o r t io n c o s t s b e t w e e n

t h e p a r t ie s a s th e e q u it ie s o f e a c h c a s e d e m a n d . P e r d u e v . G r e e n B r a n c h M in in g C o . , 8 3 7

S .W .2 d 5 6 , 6 0 (T e n n . 1 9 9 2 ); T .C . A . § 2 0 -1 2 -1 1 9 (1 9 9 4 ); T .R . C . P . 5 4 .0 4 (2 ).




                   I n t h is c a s e , w e f in d n o a b u s e o f d is c r e t io n in r e q u ir in g t h e M o t h e r t o p a y o n e -h a lf o f

t h e c o s t s in c u r r e d in t h e s e p r o c e e d in g s . W e r e c o g n iz e t h a t t h e M o t h e r w a s t h e p r e v a ilin g

p a r t y b e lo w . T h e t e s tim o n y o f b o t h D r . G r e e n b e r g a n d t h e G u a r d ia n A d L i t e m , h o w e v e r,

r e v e a ls t h a t t h e F a t h e r ’s m o d if ic a t io n p e t it io n w a s p r o m p t e d a t le a s t in p a r t b y le g it im a t e

c o n c e r n s f o r C h a n d l e r ’s w e lf a r e . A l t h o u g h t h e F a t h e r u lt im a t e ly fa ile d t o m e e t h is b u r d e n o f



                   6
                       B o t h     p a r t ie s   a p p e a r t o   a g r e e   t h a t t h is   a u t h o r iz a t io n   in c lu d e s   t h e   A t t o r n e y   A d
L it e m      ’s        fe e .


                                                                                        1 7
p r o v in g t h a t t h e s e c o n c e r n s r e q u ir e d a c h a n g e o f c u s t o d y , w e c o n c lu d e t h a t t h e t r ia l c o u r t

a c t e d w it h in i t s e q u it a b le d is c r e t io n in r e q u ir in g e a c h o f t h e p a r t ie s t o p a y o n e -h a lf o f t h e

c o s t s .




              W e lik e w is e c o n c lu d e t h a t t h e t r ia l c o u r t d id n o t a b u s e it s d is c r e t io n in d e n y in g t h e

M o t h e r ’s r e q u e s t f o r a n a w a r d o f a t t o r n e y ’s f e e s . T h e M o t h e r ’s r e q u e s t f o r a t t o r n e y ’ s f e e s

w a s g o v e rn e d b y T e n n e s s e e C o d e A n n o t a t e d s e c tio n 3 6 -5 -1 0 3 (c ), w h ic h a u t h o r iz e s th e t r i a l

c o u r t t o a w a r d a t t o r n e y ’s f e e s t o a p a r t y w h o s u c c e s s f u l l y p u r s u e s o r d e f e n d s a c h a n g e o f

c u s to d y p e t it io n . S e e D v . K , 9 1 7 S .W .2 d 6 8 2 , 6 8 6 (T e n n . A p p . 1 9 9 5 ); G a d d y v . G a d d y , 8 6 1

S .W .2 d 2 3 6 , 2 4 1 (T e n n . A p p . 1 9 9 2 ); A k i n s v . A k i n s , 8 0 5 S .W .2 d 3 7 7 , 3 7 9 -8 0 (T e n n . A p p . 1 9 9 0 );

F e n le y v . F e n le y , N o . 0 3 A 0 1 - 9 6 0 4 -C H -0 0 1 2 1 , 1 9 9 6 W L 4 6 9 6 8 3 , a t * 4 (T e n n . A p p . A u g . 1 9 , 1 9 9 6 ).

A s w i t h a n a w a r d o f c o s t s , h o w e v e r , a p r e v a il i n g p a r t y ’s r i g h t t o a n a w a r d o f a t t o r n e y ’s f e e s

u n d e r t h i s s e c t io n is n o t a b s o lu t e .            D e a s v . D e a s , 7 7 4 S .W .2 d 1 6 7 , 1 6 9 -7 0 (T e n n . 1 9 8 9 ).

I n s t e a d , t h e s t a t u t e p r o v id e s t h a t s u c h a n a w a r d lie s w it h in t h e t r ia l c o u r t ’s d is c r e t io n . S e e

T .C . A . § 3 6 -5 -1 0 3 (c ) (1 9 9 6 ); s e e a ls o S h e r r o d v . W ix , 8 4 9 S .W .2 d 7 8 0 , 7 8 5 (T e n n . A p p . 1 9 9 2 );

A r c h e r v . A r c h e r, 9 0 7 S .W .2 d 4 1 2 , 4 1 9 (T e n n . A p p . 1 9 9 5 ); B r e w e r v . B r e w e r , 8 6 9 S .W .2 d 9 2 8 ,

9 3 6 (T e n n . A p p . 1 9 9 3 ); F lo r ia n v . E d e n f ie ld , N o . 0 3 A 0 1 - 9 4 0 6 -C V -0 0 2 1 7 , 1 9 9 6 W L 3 1 0 0 1 8 , a t * 5

( T e n n . A p p . J u n e 1 1 , 1 9 9 6 ) . T h e t r ia l c o u r t ’s d e c is io n t o a w a r d o r d e n y a t t o r n e y ’ s f e e s m u s t

o n ly b e j u s t a n d e q u it a b le u n d e r t h e c ir c u m s ta n c e s o f e a c h c a s e . S h e r r o d v . W ix , 8 4 9 S .W .2 d

a t 7 8 5 ; B j o r k v . B j o r k , N o . 0 1 A 0 1 - 9 7 0 2 -C V -0 0 0 8 7 , 1 9 9 7 W L 6 5 3 9 1 7 , a t * 7 (T e n n . A p p . O c t . 2 2 ,

1 9 9 7 ).      A s   w it h    th e    t r ia l c o u r t ’s      a s se s s m e n t o f c o s ts , w e   c o n c lu d e   th a t, u n d e r th e

c ir c u m s t a n c e s o f t h is c a s e , t h e c o u r t a c t e d w it h in it s e q u it a b le d is c r e t io n in d e n y in g t h e

M o t h e r ’s r e q u e s t f o r a t t o r n e y ’ s f e e s .




                                                                              1 8
                                                            I V . C o n c l u s io n




           A s m o d if ie d , t h e t r ia l c o u r t ’s ju d g m e n t is h e r e b y a ff ir m e d . C o s t s o f t h is a p p e a l a r e

t a x e d t o t h e F a t h e r , fo r w h ic h e x e c u t io n m a y is s u e if n e c e s s a r y .




                                                                                         H IG H E R S , J .




C O N C U R :




C R A W F O R D , P .J ., W .S .




F A R M E R , J . (c o n c u r s s e p a r a t e ly )




                                                                      1 9